Citation Nr: 1430730	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right and left knee disorders, claimed as patellofemoral dysfunction, including as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a jaw condition claimed, as temporomandibular jaw (TMJ) pain, including as due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia (previously claimed as joint pain), including as due to undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, including as due to undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, including as due to undiagnosed illness.

6.  Whether new and material evidence has been received to reopen a claim of service connection for radiculopathy (previously claimed as numbness/tingling) of the bilateral upper extremities, including as due to undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim of service connection for radiculopathy (previously claimed as numbness/tingling) of the bilateral lower extremities, including as due to undiagnosed illness.

8.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome (CFS) (previously claimed as chronic fatigue/weakness), including as due to undiagnosed illness.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder, claimed as paralumbar strain and mild fibromyositis, including as due to undiagnosed illness.

10.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard and had a period of active duty for training (ADUTRA) from October 1989 to March 1990.  He had verified active duty during the Persian Gulf War from November 1990 to August 1991, that included service in Southwest Asia, and was discharged from the Army National Guard in February 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

An October 1998 Board decision, in pertinent part, denied the Veteran's claims of service connection for low back pain and a skin disorder as due to undiagnosed illness.  A January 2008 Board decision denied claims of service connection for headaches, a jaw disorder, a disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and a skin disorder, and declined to reopen a previously denied claim for service connection for a back disorder including lumbar strain, low back pain, and fibromyositis.  The Board's decisions are final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In the January 2010 rating decision, the RO explicitly considered the claims for service connection for left and right knee disorders, a jaw disorder, headaches, and fibromyalgia, as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a June 2014 rating decision, the RO granted service connection for a depressive disorder, unspecified.  The RO's action represents a full grant of the benefits sought as to the Veteran's request to reopen his claim for service connection for a neuropsychiatric disability claimed as insomnia, irritability, concentration problems, and anxiety and memory loss.

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of IBS disability and is presumed to be seeking the maximum rating for the IBS disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of this claim.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

In his February 2009 claim and his September 2011 substantive appeal, the Veteran expressly revoked his power of attorney to have the Puerto Rico Public Advocate for Veterans Affairs represent him.  He has not appointed a new representative in his case on appeal and or expressed a desire to appoint a new representative.  The Board finds that all due process requirements have been met regarding the Veteran's right to representation in his appeal.  See 38 C.F.R. § 20.600 (2013).

The Veteran was scheduled for a personal hearing at the RO in July 2012.  In a July 2012 signed statement, he canceled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.700 (2013).

The issues of entitlement to service connection for left and right knee, jaw, skin, and back disorders, fibromyalgia, headaches, radiculopathy of the upper and lower extremities, and CFS, including as due to undiagnosed illness, an increased rating for IBS, and a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The October 1998 Board decision, in pertinent part, denied service connection for low back pain and a skin disorder as due to undiagnosed illness, and the January 2008 Board decision denied service connection for headaches, a jaw disorder, a disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and a skin disorder, and declined to reopen a previously denied claim for service connection for a back disorder including lumbar strain, low back pain, and fibromyositis; reconsideration was not ordered, and the decisions were final when issued.

2.  The evidence added to the record since the October 1998 Board decision that denied service connection for low back pain and a skin disorder, including as due to undiagnosed illness, and the January 2008 Board decision that denied the claims for service connection for headaches, a jaw disorder, a disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and a skin disorder, and declined to reopen a previously denied claim for service connection for a back disorder including lumbar strain, low back pain, and fibromyositis, raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that, in pertinent part, denied service connection for low back pain and a skin disorder as due to undiagnosed illness, and the January 2008 Board decision that denied service connection for headaches, a jaw disorder (claimed as TMJ pain), a disability manifested by joint pain (claimed as fibromyalgia), bilateral knee disability, claimed as patellofemoral dysfunction, disability manifested by numbness and tingling (claimed as radiculopathy) of the upper and lower extremities, chronic fatigue/weakness (claimed as CFS), and a skin disorder, and declined to reopen a previously denied claim for service connection for a back disorder including lumbar strain, low back pain, and fibromyositis, are final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1103 (2013).

2.  The evidence received since the October 1998 and January 2008 Board decisions is new and material and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claims of entitlement to service connection for headaches, a jaw disorder, a disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and skin and back disorders, including as due to undiagnosed illness, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II.  New and Material Evidence

The October 1998 Board decision, in pertinent part, denied the Veteran's claims of service connection for low back pain and a skin disorder as due to undiagnosed illness, finding that there was no evidence that the claimed conditions had their onset during his active military service  

The January 2008 Board decision denied the Veteran's claims of service connection for headaches, jaw disorder, a disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and a skin disorder, and declined to reopen a previously denied claim for service connection for a back disorder including lumbar strain, low back pain, and fibromyositis, similarly finding that there was no evidence that the claimed conditions had their onset during his active military service.

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103 (2013).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the claims was received in February 2009.  The evidence added to the record since the October 1998 and January 2008 Board decisions includes a January 2009 statement from N.A.O., M.D., noting the Veteran's service in the Persian Gulf War and history of IBS, fibromyalgia, and back and knee problems.

Dr. N.A.O. reported that the Veteran had continuous low back pain with bilateral knee instability, stiffness, and pain.  He had patellofemoral dysfunction, paravertebral strain with paralumbar fibromyositis, and bilateral radiculopathy.  Dr. N.A.O. stated that the Veteran's problems started "soon after" his participation in Operation Desert Storm, when his duties demanded physical strength that put stress and strain on his back and knee areas.  This caused poor posture, loss of correct alignment of the column, posterior degenerative problems of vertebral and knee articulations, and radiculopathy.

Further, Dr. N.A.O. noted that, after returning from the Persian Gulf War, the Veteran experienced problems he did not have prior to entering active service or when examined for entry into service, including fibromyalgia, for which he received private treatment by a rheumatologist.  The Veteran complained of headaches, and tension or cluster headaches should be considered in the panorama of his medical problems and daily limitations.  He also presented with jaw pain, TMJ stiffness, and an incapability to have full range of movement with problems opening his jaw.  The Veteran complained of constant weakness and fatigue for no apparent reason.  He also had a skin problem, previously diagnosed as folliculitis and intertrigo, and complained of constant itching and a rash with strong change of weather or in hot temperatures.

In Dr. N.A.O.'s opinion, after considering the evidence of record, and in the evidence that all the Veteran's problems began after his active service, "it is more probable than not that his right and left knee problems, back problem, radiculopathy, fibromyalgia, jaw problem, chronic fatigue, headache, and skin disorder, are all service connected."

Overall, the written evidence added to the record since the last final denials describes an in-service injury and includes a statement as to its onset and continuous symptomatology that tends to suggest that current right and left knee disorders claimed as patellofemoral dysfunction, a jaw condition claimed as TMJ pain, fibromyalgia (previously claimed as joint pain), headaches, a skin disorder, tingling and numbness (claimed as radiculopathy) of the upper and lower extremities, chronic weakness/fatigue (claimed as CFS), and a back disorder, claimed as paralumbar strain and mild fibromyositis, including as due to undiagnosed illness, may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.



      (CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claims of service connection for right and left knee disorders, claimed as patellofemoral dysfunction, a jaw condition claimed as TMJ pain, fibromyalgia (previously claimed as joint pain), headaches, a skin disorder, tingling and numbness (claimed as radiculopathy) of the upper and lower extremities, chronic weakness/fatigue (claimed as CFS), and a back disorder, claimed as paralumbar strain and mild fibromyositis, including as due to undiagnosed illness, are reopened.


REMAND

Service Connection Claims

The Board's finding of new and material evidence to reopen the Veteran's claims for service connection headaches, jaw disorder, disability manifested by joint pain, bilateral knee disability, disability manifested by numbness and tingling of the upper and lower extremities, chronic fatigue/weakness, and skin and back disorders, entitles him to a new VA examination.  Shade.

With respect to the claims regarding fibromyalgia and CFS, in May 2011, a VA examination was conducted but the opinion provided by the examiner is inadequate.  The VA examiner noted that the Veteran had "diagnosis and treatment for at least two conditions as seen on VAMC computer file which have similar symptoms (fibromyalgia and depression), therefore VA criteria of [CFS] is not met."  This statement is confusing and ultimately unclear as to its meaning; additionally, the examiner did not provide any reasons in support of his finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Additionally, the May 2011 VA examiner stated that fibromyalgia was present, "but there is no evidence in the claim(s) folder to prove it was caused by military service.  Fibromyalgia is not at least as likely as not due to his military service."  The examiner noted that the Veteran did not show any evidence of fibromyalgia-like or CFS-like symptoms in service.  The examiner noted one denial of musculoskeletal complaint in 2000 but did not expressly consider the Veteran's reports of a continuity of symptomatology- it is unclear to the Board when symptoms of fibromyalgia would be expected to manifest and thus the absence of complaints in 2000 is not dispositive in this case.  

With specific regard to the Veteran's skin disorder claim, when examined for enlistment into service in December 1988, he was noted to have moderate acne over his arms, chest, and back, that was currently asymptomatic.  

Post service, in June 1993, the Veteran sought VA medical treatment for a rash on his genital area and thighs.  Folliculitis was diagnosed.  A January 1994 VA outpatient record shows treatment for complaints of a scrotal rash diagnosed as tinea cruris.  In July 1994, while on summer National Guard training, the Veteran sought treatment for complaints of a rash in his groin area and was diagnosed with folliculitis.  

A May 1995 VA examiner diagnosed dermatofibroma on the right forearm, intertrigo, and folliculitis on the trunk and arms.  In February 1997, a VA examiner diagnosed folliculitis on the back and itching of unknown cause, most probably psychogenic.  A January 2003 VA examiner diagnosed itching of unknown, and chronic folliculitis on the back, buttocks, and arms.  The examiner opined that the Veteran's acne was not aggravated by active service and his itching was subjective and there was no skin lesion to explain its etiology.  

A September 2006 VA examiner found no evidence of rash at the time of evaluation and that the relationship of such to service could not be medically determined without resort to speculation.  However, in January 2009, Dr. N.A.O. noted the Veteran's complaints of itching and a rash with strong changes of weather or in hot temperatures.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013); VAOPGCPREC 3-2003. 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A medical opinion is warranted as to whether the Veteran currently has a skin disorder aggravated by active military service.

In her January 2009 statement, Dr. N.A.O. reported that the Veteran was treated by a private rheumatologist for fibromyalgia.  VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).  Efforts should be made to obtain these private treatment records.

Further, there appear to be outstanding VA medical records not currently in the claims file.  A June 2014 VA mental disorders examination report references VA outpatient records dated in May 2014, although the file only contains records dated to August 2011.  Efforts should be made to obtain all records regarding the Veteran's treatment at the VA medical center (VAMC) in San Juan, dated since August 2011.  Id.




Increased Rating for IBS

The Veteran is currently in receipt of a 30 percent disability rating for IBS, that is the maximum schedular evaluation available under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

On remand, a VA medical opinion should be obtained to identify all IBS symptoms over the course of the appeal period, to include the effects of this disability on the Veteran's ordinary life and occupation.

Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

TDIU

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

In June 2014, the Veteran told a VA psychiatric examiner that he worked as a state police officer from 1995 until he was fired in October 2013 due to physical conditions that included fibromyalgia and severe IBS.  The Veteran said that he was unable to look for a job due to his medical conditions.  TDIU is, therefore, an element of the claim for an increased rating for the service-connected psychiatric disability under Rice. 

The duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work. Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is also prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for TDIU.

2. Ask the Veteran to submit any additional medical records in his possession that address his treatment for left and right knee, jaw, skin, and back disorders, fibromyalgia, headaches, radiculopathy of the upper and lower extremities, and CFS, including as due to undiagnosed illness.  He should identify any additional outstanding VA or private treatment medical records pertaining to his claimed left and right knee, jaw, skin, and back disorders, fibromyalgia, headaches, radiculopathy of the upper and lower extremities, and CFS, including as due to undiagnosed illness.

3. Ask the Veteran to complete an authorization to obtain records of his treatment by a private rheumatologist for fibromyalgia. 

4. Tell the Veteran that if he does not provide the authorization he may obtain the records himself and submit them to VA.

5. If any requested records cannot be obtained, so advise the Veteran; inform him of the efforts made to obtain the records and what additional efforts will be undertaken with regard to his claim. Ordinarily at least two requests for the record will be required unless it is reasonably certain that further efforts would be futile.

6. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan, dated since August 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

7. After accomplishing the development requested above, schedule the Veteran for a VA examination with an internal medicine physician (internist) to evaluate his claimed jaw and bilateral knee pain, fibromyalgia, headaches, skin disorder, radiculopathy of the upper and lower extremities, CFS, and back disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed and all clinical findings reported in detail.  The examiner should respond to the following:

a. Does the Veteran have any pertinent signs and symptoms of jaw and bilateral knee pain, fibromyalgia, headaches, skin disorder, radiculopathy of the upper and lower extremities, CFS, and back disorder and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  

b. For any jaw and bilateral knee pain, fibromyalgia, headaches, radiculopathy of the upper and lower extremities, CFS, and back disorder identified, is it is at least as likely as not (a 50 percent or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service (including the findings noted in the December 1988 and July 1991August 1995 service treatment records, noting reports of acne, and complaint of back pain, respectively)?

c. Is any diagnosed disability manifested by jaw and bilateral knee pain, fibromyalgia, headaches, skin disorder, radiculopathy of the upper and lower extremities, CFS, and back disorder, a medically unexplained chronic multisymptom illness?

d. If a skin disorder is found, including acne, folliculitis, a rash, tinea cruris, intertrigo, or another skin disability:

i.  the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service. 

ii. If the skin disorder did not have its onset in service, the examiner should state whether it is undebatable (clear and unmistakable) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a congenital defect. 

iii. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

iv. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

v. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation

e. Reasons should be provided for all opinions and conclusions offered. 

f. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

g. The absence of evidence of treatment for jaw and bilateral knee pain, fibromyalgia, headaches, a skin disorder, radiculopathy of the upper and lower extremities, CFS, and a back disorder,- in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

h. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

8. Refer the Veteran's claims file and a copy of this remand to a VA gastroenterologist and request that he/she identify all IBS symptoms over the course of the appeal period, to include the effects of this disability on the Veteran's ordinary life and occupation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  A clinical evaluation should be scheduled if deemed warranted by the examiner.

a. The examiner should describe all symptoms caused by the Veteran's service-connected IBS as well as the severity of each symptom, over the course of the appeal period (since February 3, 2009). 

b. The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

c. Reasons should be provided for all opinions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

9. Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service-connected disabilities in combination would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

10. Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for IBS under 38 C.F.R. § 321(b)(1).  If, after completion of the above, the Veteran's percentage rating(s) do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), also refer his case for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

11. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


